     Case 1:19-cv-00024-JTN-ESC ECF No. 31 filed 03/05/19 PageID.97 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION



ROBERT ANDY FABER,

               Plaintiff,                                     Hon. Janet T. Neff

v.                                                            Case No. 1:19 CV 24

TERRANCE SMITH,

            Defendant.
____________________________________/

                            REPORT AND RECOMMENDATION

               This matter is before the Court on Plaintiff’s Motion to Remand, (ECF No. 12), and

Plaintiff’s Motion to Seek Judgment on Motion to Remand, (ECF No. 17). On or about October

24, 2018, Plaintiff filed this action in state court against United States Probation Officer Terrance

Smith alleging that Smith acted unlawfully in determining that Faber violated the terms of his

supervised release. Smith later removed the action to this Court. Plaintiff subsequently filed the

present motions seeking that this matter be remanded to state court. Pursuant to 28 U.S.C. '

636(b)(1)(B), the undersigned recommends that Plaintiff’s motions be denied.

                                           ANALYSIS

               On a motion to remand, Defendant, as the party seeking to invoke this Court’s

jurisdiction, “bears the burden of demonstrating federal jurisdiction.” Harnden v. Jayco, Inc., 496

F.3d 579, 581 (6th Cir. 2007). Federal law expressly provides that a civil action against an officer

of the United States may be removed to federal court. 28 U.S.C. § 1442(a)(1). Furthermore,

because Defendant Smith has asserted in his removal petition a colorable federal defense to this
  Case 1:19-cv-00024-JTN-ESC ECF No. 31 filed 03/05/19 PageID.98 Page 2 of 2



action,1 § 1442(a)(1) confers subject matter jurisdiction on this Court. See, e.g., Bennett v. MIS

Corp., 607 F.3d 1076, 1084-91 (6th Cir. 2010) (citations omitted); CRGT, Inc. v. Norhtrop

Grumman Systems Corp., 2012 WL 3776369 at *1 (E.D. Va., Aug. 28, 2012) (quoting Mesa v.

California, 489 U.S. 121, 124-35 (1989)). Thus, removal of this action is proper. Plaintiff offers

no argument to the contrary, instead arguing that remand is appropriate because he has previously

sued Smith in federal court. Plaintiff expressly states that he wants to litigate against Smith in

state court because he knows he is foreclosed from suing Smith a second time in federal court.2

In sum, Smith has demonstrated that jurisdiction is proper in this Court and Plaintiff has identified

no basis for remanding this matter to state court.

                                                  CONCLUSION

                  For the reasons articulated herein, the undersigned recommends that Plaintiff’s motions

to remand, (ECF No. 12, 17), both be denied.

                  OBJECTIONS to this Report and Recommendation must be filed with the Clerk of

Court within fourteen (14) days of the date of service of this notice. 28 U.S.C. ' 636(b)(1)(C).

Failure to file objections within the specified time waives the right to appeal the District Court=s order.

See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir.1981).

                                                                 Respectfully submitted,



Dated: March 5, 2019                                                       /s/ Ellen S. Carmody
                                                                          ELLEN S. CARMODY
                                                                          U.S. Magistrate Judge



1 The Court interprets Defendant’s statement that Plaintiff’s allegations “relate to his official duties as a probation
officer” as asserting a federal defense.

2 The Court recognizes that this circumstance suggests that subject matter jurisdiction is lacking based on res
judicata grounds. However, res judicata is an affirmative defense which the Court generally cannot sua sponte
assert. See, e.g,, Neff v. Flagstar Bank, FSB, 520 Fed. Appx. 323, 326-27 (6th Cir., Mar. 25, 2013).
